Citation Nr: 0834067	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-24 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right ankle injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spine strain.

3.  Entitlement to an initial rating in excess of 10 percent 
for vitiligo with nummular dermatitis, to include whether a 
separate rating is warranted under Diagnostic Code 7823.

4.  Entitlement to service connection for herpes simplex 
virus I (HSV I).

5.  Entitlement to service connection for residuals of a left 
great toe injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs

 

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1991 to February 1992 and from March 1994 to July 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

As will be discussed below, the Board believes that the issue 
of a separate rating for under Diagnostic Code 7823 for 
vitiligo may be reasonably inferred from the evidence of 
record.  Therefore, the Board will consider this matter in 
the context of the current appeal.


FINDINGS OF FACT

1.  The veteran's residuals of a right ankle injury result in 
dorsiflexion that ranges from 0 to 10 degrees with pain, and 
plantar flexion that ranges from 0 to 45 degrees with pain.

2.  The veteran's lumbar spine strain results in forward 
flexion greater than 60 degrees, but not greater than 85 
degrees (specifically at 80 degrees); and a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees (specifically at 170 
degrees).  There was no functional limitation due to fatigue, 
weakness, lack of endurance or incoordination.

3.  The manifestations associated with the veteran's vitiligo 
are separate and distinct from those associated with her 
nummular dermatitis.

4.  The veteran's vitiligo is manifested by hypopigmented 
skin lesions on the face and deep pigmentation on the left 
abdomen.

5.  The veteran's nummular dermatitis is manifested by few 
erythematous papules on the upper extremities with no 
scarring alopecia or other scarring or disfigurement, and is 
controlled with intermittent use of topical corticosteroids. 

6.  The evidence of record does not establish that the 
veteran has a current HSV I due to any event or incident 
incurred during her period of active military service.

7.  A current disability of the left great toe is not 
demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for residuals of a right ankle injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code  5271 
(2007). 

2.  The criteria for an initial rating in excess of 10 
percent for a lumbar spine strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2007). 

3.  The criteria for a separate 10 percent rating for 
vitiligo have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, 
Diagnostic Code 7823 (2007).

4.  The criteria for a separate rating of 10 percent for 
nummular dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, 
Diagnostic Code 7806 (2007). 

5.  Herpes simplex virus I was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

6.  Residual of a left great toe injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  In this regard, the August 
2005 letter to the veteran specifically notified her of the 
substance of the VCAA including the types of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), this letter essentially 
satisfied the requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate her claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence she was expected to provide.  See 38 C.F.R. § 
3.159(b), as amended by 73 Fed. Reg. 23353-23356 (2008) (to 
be codified at 38 C.F.R. § 3.159(b) (1), and applicable to 
all claims for benefits pending before VA on May 20, 2008).  
The veteran also received notice, which provided generalized 
notice as to the disability rating and effective date 
elements of a claim in  August 2006.  Dingess v. Nicholson, 
19 Vet. App. 273 (2006).

Moreover, after awarding the veteran service connection for 
lumbar spine strain, vitiligo, and residuals of a right ankle 
injury disability and assigning initial ratings for the 
conditions, the veteran filed a notice of disagreement 
contesting the initial rating determinations.  See 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amending 38 C.F.R. § 3.159(b) by 
adding subparagraph (b) to provide that VA no longer has a 
section 5103 notice obligation upon receipt of a notice of 
disagreement contesting a downstream element of a claim).  
The RO furnished the veteran a statement of the case that 
addressed the initial ratings assigned including notice of 
the criteria for a higher rating for each condition, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting her appeal and submitting 
additional medical evidence in support of her appeal.  See 
38 U.S.C.A. §§ 5104(a), 7105, 5103A (West 2002).  Therefore, 
under these circumstances, VA also fulfilled its obligation 
to advise and assist the veteran throughout the remainder of 
the administrative appeals process, and similarly accorded 
the veteran and her representative a fair opportunity to 
prosecute the current appeal.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); Dingess v. Nicholson, supra.  
Accordingly, the veteran has not been prejudiced by any VA's 
notice failure.

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes private 
medical records and statements from the veteran addressing 
the severity of her service-connected and non-service-
connected disabilities.  The veteran has not indicated she 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal. 

Further, the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal, addressing the 
disorders at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Initial Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3. 
 
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 
 
In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

A.  Right Ankle

The veteran's residuals of a right ankle injury has been 
evaluated under Diagnostic Code 5271, as 20 percent 
disabling, effective from July 9, 2005.  Thus, the Board 
observes that the veteran is already receiving a 20 percent 
disability rating for this condition, which is the maximum 
rating under Diagnostic Code 5271, and is likewise the 
maximum rating under the potentially applicable Diagnostic 
Codes 5272, 5273 and 5274.  See 38 C.F.R. § 4.71a.  Hence, a 
higher rating is not assignable under these codes.

Moreover, the evidence shows that the service treatment 
records reflect that the veteran had a Magnetic Resonance 
Imaging (MRI) in November 2004 that revealed a partial tear 
at the peroneus brevis and lateral ankle instability, with 
peroneus brevi tendinopathy and associated tenoynovitis.  In 
February 2005, the veteran underwent surgical intervention 
for right ankle stabilization.

The veteran underwent a VA examination in September 2005.  
The veteran told the examiner that since the surgical 
intervention in 2005 she used a crutch to compensate for her 
limp.  She also wore a metal support brace on her right 
ankle.  The veteran further reported that she had constant 
pain, which was worse during flare-ups.  The veteran denied 
heat, redness, locking or fatigability, but admitted to 
swelling, stiffness, and "giving away."  The examiner noted 
that there was no evidence of inflammatory arthritis.  The 
veteran told the examiner that her left lower extremity was 
dominant and that she favored the right leg.  The examiner 
mentioned that the veteran was unemployed because she was a 
full-time student working on her dental degree and had not 
missed time from school secondary to any medical condition.  
The veteran denied use of medications for her right ankle 
pain other than the use of Elavil (as she had difficulty 
falling asleep because of her ankle pain).

Upon physical examination, the veteran had a well-healed 
surgical scar at the lateral aspect of the right ankle that 
measured 6 inches in length.  There was no evidence of 
limitation in range of motion or function secondary to the 
scar.  All joint range of motion was intact particularly the 
left foot and the right ankle.  The examiner noted evidence 
of abnormal weight bearing as the veteran had a metal right 
ankle brace.  She was unable to rise on toes and heel.  Her 
range of motion was limited by pain; dorsiflexion was limited 
to 10 degrees by painful motion on baseline testing and on 
repetitive testing, painful motion was experienced at 5 to 10 
degrees.  Plantar flexion was limited at 25 degrees on 
baseline testing with painful motion noted at 15 to 20 
degrees on repetitive testing.  There was no evidence of 
varus or valgus angulation at either lower extremity.

VA outpatient treatment records, dated from July 2005 to 
November 2007, indicated that the veteran received treatment 
for pain and discomfort of the right ankle, with an 
assessment of right ankle discomfort and deformity.  In 
February 2006, a lateral ankle stability procedure was 
performed due to right ankle pain.  In June 2006, the veteran 
presented with increased right ankle discomfort.

The veteran underwent another VA examination in January 2007.  
The examiner noted that the veteran used a cane 
intermittently and was only able to stand for 15 minutes.  
She could only walk less than a mile.  There were complaints 
of "giving away," instability, pain, stiffness, weakness, 
tenderness, swelling, and bumps noted on the lateral 
malleolus.  There was constant effusion.  However, the 
condition did not affect motion of one or more joints.  The 
veteran reported severe flare-ups depending on the weather 
and activity.  The veteran reported that she was unable to 
work with the United States Postal Office due to her 
inability to stand or walk for prolonged periods.  She also 
mentioned that when she has a flare she has to sit down and 
rest; causing her to accept only "sit down" jobs.  Her 
flare-ups last for hours.

Upon physical examination, the veteran had an antalgic gait.  
There was evidence of abnormal weight bearing and callus 
formation.  The examiner noted abnormal shoe wear pattern.  
Dorsiflexion was 0 to 10 degrees with pain.  Plantar flexion 
was from 0 to 45 degrees with pain.  There was no limitation 
of motion on repetitive use.  The examiner noted that because 
the examination was not during a flare-up, it would be 
speculation for him to report on limitation of motion during 
a flare.  There was no limitation due to fatigue, weakness, 
or incoordination.  There was no ankylosis, arthritis, ankle 
instability, and tendon abnormality.  The x-rays revealed 
soft tissue swelling and an old fracture.  The examiner 
diagnosed residuals of right ankle strain status post right 
lateral ankle stabilization and peroneal tendon debridement.  
The examiner noted significant impact on occupational 
activities due to lack of stamina, pain and the inability to 
take standing jobs.  The disability had moderate/ mild 
effects on chores, shopping, traveling, bathing, and 
recreation; and prevented the veteran from exercising or 
playing sports.

Accordingly, the Board has examined the record evidence and 
finds that the veteran's residuals of a right ankle injury do 
not approximate the criteria for a 30 percent disability 
rating under Diagnostic Code 5270, for ankylosis of the 
ankle, due to the lack of medical evidence showing that the 
veteran's right ankle is (or has ever been) fixed in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees.  See 38 C.F.R. § 4.71a.  In fact, the VA 
examiner in January 2007 specifically found that there was no 
objective evidence of ankylosis.  The Board also notes that 
where the veteran is already receiving the maximum rating 
assignable on the basis of range of motion, consideration of 
the provisions of DeLuca is not required.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Therefore, an initial 
higher rating for the veteran's residuals of right ankle 
injury is not warranted.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
the manifestations of the disability are not in excess of 
those contemplated by the assigned rating.  In sum, there is 
no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Therefore, the Board 
has concluded that referral of this case of extra-schedular 
consideration is not in order.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 

B.  Lumbar Spine Strain

The veteran's lumbar spine strain is currently rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (Diagnostic Code 5237), as 10 percent disabling, 
effective July 9, 2005.

Disabilities of the spine will be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2007).

Pursuant to the Formula for Rating Intervertebral Disc 
Syndrome, such disability is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  Under the general rating formula, the 
following evaluations are assignable:

20 percent rating is warranted for incapacitating 
episodes of having a total duration of at least two 
weeks but less than four weeks during the past 12 
months.
        
40 percent rating is warranted for incapacitating 
episodes of having at total duration of at least four 
weeks but less than six weeks during the past 12 months.
        
60 percent rating is warranted for incapacitating 
episodes of having a total duration of at least six 
weeks during the past 12 months.

See 38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2007).

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.  Id.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2007).

The evidence shows that the veteran underwent a VA 
examination in September 2005.  The veteran told the examiner 
that she had lumbar spine pain for the past three months due 
to her antalgic gait.  She stated that her lumbar spine pain 
involved the left praspinous muscles in the lumbar region.  
The veteran denied stiffness, weakness, or radiation of pain.  
She does not use any medication for the condition.  She 
stated that flare-ups will occur after prolonged walking.  
The veteran used a crutch.  She denied symptoms of weight 
loss, fever, malaise, dizziness, visual disturbances, 
numbness, weakness, and bladder and bowel complaints 
secondary to her spine condition.  She reported that she 
could walk as far as she needed to with pain.  The veteran's 
gait was steady and she denied a history of falls.  She 
denied any trauma to her lumbar spine.  She denied the need 
for surgical intervention and stated that the condition did 
not adversely affect her daily activities.  The veteran does 
not engage in recreational activities to include running, 
jogging, or prolonged walking.  She told the examiner that 
prolonged driving exacerbates her lumbar spine pain.

Upon physical examination, the examiner detected tenderness 
to palpation of the left paraspinous muscles without evidence 
of spasm or weakness.  At the thoracolumbar spine, the 
veteran demonstrated forward flexion to 80 degrees with 
painful motion appreciated on repetitive testing at 70 to 80 
degrees; extension to 30 degrees as well as on repetitive 
testing; left lateral flexion limited to 25 degrees by 
painful motion was well as on repetitive testing; right 
lateral flexion to 30 degrees as well as on repetitive 
testing; and bilateral lateral rotation to 30 degrees as well 
as on repetitive testing.  The examiner observed no postural 
abnormalities or fixed deformity.  The Laseque's sign was 
negative.  An x-ray revealed no evidence of intervertebral 
disc space narrowing or spondyolisthesis.  The neurological, 
sensory and motor strength examinations were normal.

The veteran underwent another VA examination in January 2007.  
She told the examiner that her back condition has become 
progressively worse since its onset in service.  She used 
Tylenol, Diclofenac and Amitriptyline for treatment.  She 
denied a history of hospitalizations, trauma, or neoplasm, 
fatigue, weakness, and spasms.  She reported unsteadiness, 
leg/foot weakness, pain, decreased motion, stiffness, and 
flare-ups.   She could walk less than a mile.  The muscle 
examination revealed no spasms, atrophy, guarding, pain with 
motion, or weakness for the thoracic sacrospinalis.  There 
was, however, tenderness.  There was no abnormal spine 
curvature.  Pain prick test was normal.  There was no 
ankylosis.  Flexion was 0 to 80 degrees with pain.  Extension 
was 0 to 30 degrees.  Lateral flexion was 0 to 30 degrees 
with pain on the left side.  Lateral rotation was 0 to 30 
degrees with pain on the left side.  The examiner noted that 
on repetitive testing there was no limitation due to fatigue, 
weakness, or incoordination.  The examiner also stated that 
the veteran was not experiencing a flare and it would be 
speculation to report the range of motion during a flare-up.  
The examiner noted that the veteran was currently employed 
full-time in clerical position.  He noted that her condition 
has significant effects on her general occupation as she was 
unable to take standing positions.

After a careful and considered review of the medical 
evidence, the veteran's lumbar spine strain does not warrant 
a rating in excess of 10 percent, based on the medical 
evidence showing that her disability is manifested by pain 
and limitation of forward flexion that ranges from 45 to 80 
degrees; and extension that ranges from 0 to 30 degrees 
without functional limitation due to fatigue, weakness, lack 
of endurance or incoordination.  (See VA Examination Reports 
dated September 2005 and January 2007).

While the veteran had subjective complaints of pain, such 
pain was not shown to be so disabling as to warrant any 
higher rating.  In fact, she was still able to accomplish the 
range of motion of the spine, noted above, despite such 
complaints.  Hence, a higher rating is not warranted under 
either version pertaining to limitation of lumbar spine 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. at 204-07.

In order to warrant a higher rating for the lumbar spine 
disability, the evidence must show that the veteran's 
disability is characterized by either unfavorable ankylosis 
of the entire thoracolumbar spine or unfavorable ankylosis of 
the entire spine, or evidence of any episodes of 
incapacitation where bed rest was prescribed by a physician.  
There is simply no medical evidence suggestive of the above 
symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5286, 5289, 5293, 5243.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order.  Accordingly, a 
disability rating in excess of 10 percent for a lumbar spine 
disability is not warranted.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

C.  Skin Condition

Under Diagnostic Code 7806, a 10 percent evaluation is 
assigned in cases where at least 5 percent, but less than 20 
percent of the entire body, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for total duration of 
less than six weeks during the past 12-month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. 
 
A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  Alternatively, 
eczema may be evaluated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or (Diagnostic Codes 7801-
7805), depending upon the predominant disability.

Diagnostic Code 7823 provides that a noncompensable rating is 
warranted if no exposed areas are affected.  A 10 percent 
rating is warranted if exposed areas are affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7823.  

The veteran's medical history reflects a depigmentation of 
the skin.  A VA eye examination dated in August 2005 reflects 
that the veteran had a white spot over her left eye.  She 
told the examiner that her eye problems started in Iraq.  She 
occasionally had blurry vision, tearing, and burning 
sensations in both eyes.  She has never been diagnosed with 
an eye disease.  Upon physical examination, the veteran's 
visual acuity was 20/20 and the papillary exam, motility 
exam, and confrontation visual fields were normal.  The slit 
examination revealed changes of skin color above her left 
eyelid and some whitening of the eyelashes superiorly on the 
left eye.  The examiner opined probable vitiligo over the 
left eyelid.  

VA treatment record from February to August 2005 reflects 
that the veteran started to have discoloration around the 
left eye in June 2003.  She was diagnosed with vitiligo while 
in the military.  And, the loss of pigmentation had spread 
about 1 cm in the left axillae.

The veteran underwent a VA examination in September 2005.  
The veteran told the examiner that her vitiligo has 
progressively worsened involving bilateral eczema and deep 
pigmentation of the left abdomen.  She also told the examiner 
that she had frequent flare-ups of her nummular dermatitis 
during warmer weather on her extensor arms and legs 
bilaterally.  The veteran noticed minimal improvement while 
on Protopic and Desonide ointments.  The veteran denied any 
local symptoms or systemic symptoms associated with her skin 
disease, including fever and weight loss.  The veteran also 
denied impairment of function from her skin diseases.  The 
nummular dermatitis, however, has intermittent course with 
monthly exacerbations associated with warmer weather.  The 
veteran used topical corticosteroids intermittently during 
the past 12-months (particularly, during the warmer months 
with flares).

Upon physical examination, the veteran left upper eyelid had 
approximately 4 x 1 cm hypopigmented patch.  Similar lesions 
were noted in bilateral axilla and early hypopigmented, but 
not completely deep pigmented patch was noted on the left 
lower abdomen.  Overall, there was less than 10 percent 
exposed body surface area affected by vitiligo and less that 
5 percent of total body surface area.  Regarding nummular 
dermatitis, the veteran was relatively clear with only a few 
erythematous papules noted on the upper extremities.  The 
examiner noted that there was no scarring alopecia or other 
scarring or disfigurement associated with her skin diseases.  
The examiner diagnosed vitiligo and nummular dermatitis.  

The Board notes that the RO recharacterized the veteran's 
vitiligo and as "vitiligo with nummular dermatitis" and 
rated the overall affected areas by analogy to Diagnostic 
Code 7806 (dermatitis or eczema).  However, the Board finds 
that the evidence of record reasonably infers that there is 
also a claim for a separate evaluation for vitiligo under 
Diagnostic Code 7823.  Esteban v. Brown, 6 Vet. App. 259 
(1994) (impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation);  
see also Robinette v. Brown, 8 Vet. App. 69 (1995); Akles v. 
Derwinski, 1 Vet. App. 118 (1991).  VA is obligated to 
consider all issues reasonably inferred by the evidence of 
record, even if such issues are not directly raised by the 
veteran.  See Douglas v. Derwinski, 2 Vet. App. 435, 438-40 
(1992) (citations omitted).

The veteran's service-connected vitiligo with nummular 
dermatitis is currently rated as a single disability under 38 
C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or 
eczema.  Based on her complaints of hypopigmented skin 
lesions as well as dermatitis and the medical diagnoses of 
vitiligo and nummular dermatitis, as shown on the January 
2007 VA examination and most recent VA treatment reports, the 
Board finds it reasonable to conclude that vitiligo may 
properly be rated as separate and distinct disability under 
Diagnostic Code 7823 without violating the rule against 
pyramiding.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding the Board's selection of a diagnostic code in a 
particular case may not be set aside unless "such selection 
is arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law"); see also Esteban, 6 
Vet. App. at 261-62 (unless otherwise provided in the Rating 
Schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately); 38 C.F.R. 
§ 4.14.

Although the veteran contends that her nummular dermatitis 
(eczema) on her arm and legs is more severe than currently 
rated, the objective evidence does not support a disability 
rating in excess of 10 percent under Diagnostic Code 7806.  
The September 2005 VA examiner indicated that the affected 
areas combined comprised less than 5 percent of total body 
surface area and less than 10 percent exposed body surface.  
And, that the veteran only used topical corticosteroids 
intermittently during the past 12-months (particularly, 
during the warmer months with flares).  To warrant a 30 
percent under Diagnostic Code 7806, the veteran would have to 
show that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected; or; that systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  
Therefore, a higher rating under Diagnostic Code 7806 is not 
warranted.

While the evidence does not show entitlement to an evaluation 
greater than 10 percent for nummular dermatitis under 
Diagnostic 7806, a separate 10 percent rating for vitiligo is 
appropriate by treating her disability as two separate, non-
overlapping, disabilities.  The veteran's vitiligo is 
manifested by hypopigmented skin lesions on the face.  The 
veteran is entitled to a separate 10 percent rating under 
Diagnostic Code 7823 since exposed areas are affected.  The 
Board notes that a 10 percent rating is the maximum rating 
under Diagnostic Code 7823.

A higher rating for these disabilities is not warranted under 
any other potentially relevant diagnostic code.  In order to 
warrant a rating of 30 percent under Diagnostic Code 7800, 
the disfigurement of the face has to have visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature of paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  The eight 
characteristics of disfigurement for purposes of evaluation 
under 38 C.F.R. § 4.118 are: (1) a scar five or more inches 
in length, (2) a scar at least one-quarter inch wide at the 
widest part, (3) surface contour of scar elevated or 
repressed on palpation, (4) scar adherent to underlying 
tissue, (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches, (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, (7) underlying soft tissue 
missing in an area exceeding six square inches, and (8) skin 
indurated and inflexible in an area exceeding six square 
inches. 38 C.F.R. § 4.118.  The veteran does not meet the 
above criteria for a higher rating.  No scarring has been 
noted in any of the veteran's VA examinations, nor has she 
alleged that any scarring is present.  Further, the 
hypopigmented skin areas do not exceed six square inches (39 
sq. cm.).

Again, as the veteran has submitted no evidence showing that 
her service-connected vitiligo with nummular dermatitis has 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1). 

Overall, the Board finds that the level of the veteran's 
service-connected skin condition manifested by nummular 
dermatitis more closely approximates the criteria for a 10 
percent rating under Diagnostic 7806.  Moreover, based on the 
provisions of Diagnostic Code 7823, the veteran is entitled 
to a separate 10 percent rating for her skin condition 
manifested by vitiligo as a separate disability from her 
nummular dermatitis.  While the veteran is now being rated 
for vitigilo as separate and distinct manifestations of her 
nummular dermatitis, this decision has not altered the 
ultimate award of the combined disability evaluation under 
38 C.F.R. § 4.25(a); and thus the veteran has not been 
prejudiced by its action to assign separate ratings in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

III.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A.  Herpes Simplex Virus I (HSV I)

The service medical records do not reflect treatment for or 
complaints of HSV I.  VA treatment records from August 2005 
to September 2005 show no evidence of perioral lesions 
consistent with herpes; nor was HSV I diagnosed.  The VA 
examination dated in September 2005 also revealed no evidence 
of active HSV-1.

The Board has reviewed all of the medical records but finds 
no evidence suggesting that HSV I was manifested during 
service.  The only evidence of record supporting the 
veteran's claim is her own lay opinion as to the cause of the 
HSV I.  Although the veteran was enrolled in dental school 
and one time (and is currently in a clerical position), she 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation. 
 
Accordingly, her lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for HSV I, and this 
appeal must be denied. 
 
In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B.  Left Great Toe Injury

Service medical records noted mild bilateral pes cavus from 
birth.  A medical report noted full painless range of motion.  
A medical report dated September 1991 also noted a complaint 
of left foot pain with prolonged ambulation.  A medical 
report dated in March 1997 note strained and/or torn extensor 
hallus longus with contusion at the left great toe with no 
history of injury to the left foot big toe.

VA outpatient treatment records dated from July 2005 through 
September 2005 noted that the veteran was unable to walk on 
her toes.  VA examination dated in August 2005 and September 
2005 noted complaints of aching during cold weather and pain 
with prolonged standing or walking.  There was no noted 
abnormalities.  The range of motion was intact and there was 
no evidence of painful motion, edema, instability, weakness, 
tenderness, calus formation, skin breakdown, and vascular 
changes.

The Board has reviewed all of the aforementioned medical 
evidence and finds that, while the veteran was treated for 
strained and/or torn extensor hallus longus with contusion at 
the left great toe in service, the strain appears to be acute 
and transitory.  This is supported by the fact that the 
recent medical evidence does not show a current disability of 
the left great toe.  

The only evidence of record supporting the veteran's claim is 
her own lay opinion.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation. 
 
Accordingly, her lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a left great toe 
injury, and this appeal must be denied. 
 
In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a right ankle injury is denied.

Entitlement to an initial rating in excess of 10 percent for 
a lumbar spine strain is denied.

Entitlement to a separate 10 percent rating for nummular 
dermatitis is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to a separate 10 percent rating for vitiligo, is 
granted, subject to the law and regulations governing the 
payment of monetary awards.

Entitlement to service connection for HSV I is denied.

Entitlement to service connection for residuals of a left 
great toe injury is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


